Citation Nr: 1624103	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  10-15 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 27, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1962 to November 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted a temporary 100 percent rating for the Veteran's left shoulder from November 17, 2008 to December 31, 2008, based on convalescence from surgery.  The Veteran filed a notice of disagreement with this decision, contending that his left shoulder disability warranted a rating higher than 50 percent.

The Board notes that the Veteran filed his claim for TDIU in April 2010 and was ultimately granted TDIU effective July 27, 2009.  However, the Court has held that entitlement to TDIU is an element of all appeals of increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the TDIU claim is part of the claim for a higher disability rating for the Veteran's service-connected post-operative residuals, repair of recurrent dislocations, left shoulder with traumatic arthritis, status post Neer prosthesis.  As such, the appeal period for the claim for TDIU begins on November 10, 2008.

This issue was remanded in May 2014 and March 2015 for additional development.  It is again before the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prior to July 27, 2009, the service-connected left shoulder disability was not shown to have precluded the Veteran from securing and following substantially gainful employment consistent with his work and education background.


CONCLUSION OF LAW

Prior to July 27, 2009, the criteria for the assignment of a TDIU rating are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter or letters sent to the Veteran in April 2012.  Notably, the TDIU claim was reasonably raised during the pendency of an increased rating claim.  Any timing deficient was cured with adjudications in October 2014 and January 2016 supplemental statements of the case. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements have been associated with the record.  

In May 2009, VA afforded the Veteran an examination with respect to his left shoulder disability.  The examiner noted at that time that the Veteran was retired from employment as an insurance agent based on eligibility by age or duration of work.  The examiner further noted that the Veteran's left shoulder disorder severely affected the usual daily activities.  Because the examiner indicated the severity of the disability's effect on functioning, the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The March 2015 Board remand directed the AOJ to refer the issue of a TDIU to the Director, Compensation Service, for consideration of an extra-schedular TDIU evaluation.  The AOJ performed such action and obtained the opinion from the Director, Compensation Service.  The May 2014 Board remand directed the AOJ to provide the Veteran with the opportunity to identify additional relevant treatment records.  Since that time, the Veteran submitted private treatment records and an explanation of his surgical history.  Accordingly, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



TDIU rating

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, 'whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.'  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).

In Moore v. Derwinski, 1 Vet. App. 356, 359   (1991), the U.S. Court of Veterans Appeals (now the U.S. Court of Appeals for Veterans Claims) (Court) discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Prior to July 27, 2009, the Veteran was service-connected for postoperative residuals, repair of recurrent dislocation, left shoulder with traumatic arthritis status post Neer prosthesis (non-dominant) at a 50 percent disability rating (when not at a temporary 100 percent disability rating).  As such, during this time period, the Veteran did not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  

Pursuant to the March 2015 Board remand, and in accordance with 38 C.F.R. § 4.16(b), the AOJ referred the issue to the Director, Compensation Service, for an opinion as to whether entitlement to extra-schedular TDIU benefits was warranted.  The Director found that entitlement to a TDIU was not warranted prior to July 27, 2009.  The Director reasoned that the record showed the Veteran with severe limitation of motion with marked weakness that did not interfere with employment since the Veteran retired in 1999 due to age or work duration eligibility.  The VA examinations from 2000 to 2009 indicate a severe limitation of painful motion and weakness.  The Director concluded that, since the rating schedule contemplates severe painful motion with weakness, no extra-schedular increase is warranted pursuant to 38 CFR 3.321(b)(1).

Based on a review of the record, the Board finds that the Veteran was not unemployable by reason of service-connected disabilities prior to July 27, 2009.  The Board notes that, at that time, the Veteran was service-connected only for the disability related to his left shoulder.  His right shoulder was not service-connected, nor was depression.  Accordingly, the Board does not consider the effects of those disabilities on the Veteran's employability during the period of the appeal under review.

With respect to the effect of the left shoulder on the Veteran's employability, the Board recognizes there was severe impairment, pain and the need for pain medications.  However, the Veteran's occupation prior to retirement was an insurance agent.  He earned $175,000.  He indicated he had one or two years of college.  His left upper extremity is his non-dominant hand and, as such, did not interfere with the Veteran's ability to write.  The Board finds that, even with the severe functional impairment of the left shoulder, given the Veteran's education, skills and training, the Veteran was not precluded from sedentary work prior to July 27, 2009.  In particular, the credible lay and medical evidence does not show that the Veteran's service-connected left shoulder disability prevented him from performing work as an insurance agent.  

As for any theory that pain affected his ability to work and ability to concentrate, in a November 2014 statement, the Veteran indicated that he has been in pain for over 50 years.  Throughout the course of his disability, he had periods of increasing pain, and he had several left shoulder surgeries since discharge from service.  The evidence shows that he was able to carry on his full-time occupation during those periods.  The Veteran reported experiencing increased pain in 2008 which he described as 10/10 in severity.  He was also taking pain relievers which included oxycodone, Percodan and Voltaren gel.  However, there was no medical prescription precluding him from working in a sedentary occupation or even precluding him from driving a vehicle.  A December 2009 nursing note reflected that, despite 10/10 pain, the Veteran was alert and oriented and ambulating without difficulty.  In short, the Veteran's description of symptomatology and functional limitations due solely to the left shoulder disability does not reflect that he was precluded from performing a sedentary occupation such as in his former position of insurance agent. 

Notably, the Veteran reports difficulties since 2000 with concentration, prolonged standing and limitation of bilateral arm and shoulder conditions.  However, for purposes of determining his employability prior to July 27, 2009, the Board may only consider the effects of the left shoulder disability.  

In sum, the more credible and probative evidence establishes that the Veteran was not precluded from employment and was functionally able to perform tasks required in sedentary employment-such as in his prior occupation of insurance agent-prior to July 27, 2009.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014).


ORDER

Entitlement to an effective date prior to July 27, 2009, for the award of a TDIU is denied.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


